74 N.Y.2d 780 (1989)
In the Matter of David Crowley, Appellant,
v.
John O'Keefe, as Superintendent of Ogdensburg Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Submitted May 30, 1989.
Decided July 11, 1989.
Motion to dismiss appeal granted and appeal dismissed, without costs, upon the ground that no appeal lies as of right under CPLR 5601 (a) since the dissent at the Appellate Division, pertaining to a claimed error to which no objection was made on administrative appeal, is not on a question of *781 law which would be reviewable in this court (Merrill v Albany Med. Center Hosp., 71 N.Y.2d 990).